UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6068


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MARION COX,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr.,    Chief   District  Judge.      (3:05-cr-00074-RJC-CH-1;
3:08-cv-00201-RJC)


Submitted:    May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and     AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marion Cox, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion Cox seeks to appeal the district court’s order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C.A. § 2255 (West Supp. 2012) motion, and dismissing it on

that    basis.      The    order   is       not    appealable     unless   a    circuit

justice    or    judge    issues   a    certificate        of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,      537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Cox has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Cox’s notice of appeal and

informal brief as an application to file a second or successive

                                             2
§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2012).                Cox’s claims do not

satisfy    either      of   these   criteria.           Therefore,     we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented      in   the   materials

before    this   court   and   argument   would   not    aid    the   decisional

process.



                                                                       DISMISSED




                                      3